DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SANDRA LARIVIERE,
                             Appellant,

                                     v.

  HSBC BANK USA, N.A., AS TRUSTEE FOR WELLS FARGO ASSET
  SECURITIES CORPORATION, MORTGAGE ASSET-BACKED PASS-
         THROUGH CERTIFICATES, SERIES 2007-PA3,
                           Appellee.

                               No. 4D17-2408

                           [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 08-062985
(11).

   Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellant.

    Ellen Patterson of Levine Kellogg Lehman Schneider & Grossman LLP,
Miami, Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and
Kimberly S. Mello and Daniele M. Diaz of Greenberg Traurig, P.A., Tampa,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.